DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 7/25/22.  Claims 1, 3, 4, 6, 7, 9, 11, 13, 14, 16, 18, and 19 have been amended.  Claims 21 and 22 are newly added.  Claims 5 and 15 are canceled.  Claims 1-4, 6-14, and 16-22 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imagawa et al. (US 2014/0350350 A1), in view of Tegzes et al. (US 2018/0315188 A1), in view of Grady et al. (US 2008/0033302 A1), and further in view of Laster et al. (US 2017/0061375 A1).
(A) Referring to claim 1, Imagawa discloses a method for determining a size of a medical device to be implanted in a patient, the method comprising (para. 41, 42, and 46 of Imagawa): 
receiving a plurality of images, each of the plurality of images including a representation of a portion of a patient's anatomy that is an area of interest in which the medical device is to be implanted (para. 26, 35, 45, and 48 of Imagawa; The stent graft indwelling support apparatus 9 may generate stent graft indwelling support information from a medical imaging apparatus other than the X-ray angiographic diagnostic apparatus incorporated in the stent graft indwelling support apparatus 9 or from past image data concerning the object which is stored in an external system. Images to be used may be X-ray images, CT images, MRI images, and images generated by other modalities.); 
extracting a centerline of the representation of the patient's anatomy from the plurality of images (para. 48-50 of Imagawa; The blood vessel extraction unit 12 specifies a blood vessel centerline as a string of points equidistant from opposite blood vessel wall regions.); 
determining, using the medical device size classification model, a size of the medical device to be implanted at the implantation site (para. 41, 42, 46, 53, and 54 of Imagawa; A stent graft specification decision unit 16 decides specifications concerning a stent graft required for this aneurysm treatment based on the stent graft indwelling planned positions and the blood vessel form indices. In general, the specifications of a stent graft are often given by an aneurysm size, neck diameters, and maximum curvature.).
Imagawa does not expressly disclose extracting planes orthogonal to the centerline; training a segmentation model configured to segment the extracted planes via machine learning using a segmentation dataset including a first set of training images that are augmented to improve likelihood of the segmentation model to identify at least the portion of the patient's anatomy in the plurality of images that are received; identifying, using the segmentation model that is trained, an implantation site; training a medical device size classification model configured to classify the implantation site via machine learning using a classification dataset including a second set of training images that are augmented to improve likelihood of the medical device size classification model to identify an appropriately-sized medical device to be implanted at the implantation site. 
Tegzes discloses training a segmentation model configured to segment the extracted planes via machine learning using a segmentation dataset including a first set of training images that are augmented to improve likelihood of the segmentation model to identify at least the portion of the patient's anatomy in the plurality of images that are received (para. 108, 111, and 128-132 of Tegzes; The bounding box generator 1130 receives the processed image data from the anatomy detector 1130 and further processes that image data to detect boundaries of an organ of interest in the image and generate a bounding box around the organ or region of interest. For example, the bounding box generator 1130 determines organ/region boundaries in axial, coronal, and sagittal directions. Certain examples detect the boundaries and form a bounding box based on slice-level classification using a trained deep convolutional network (e.g., trained using a Caffe deep learning framework, etc.). For example, a convolutional neural network model, such as shown in the example of FIG. 3, can be trained using the MICCAI2015 Head and Neck Auto Segmentation challenge dataset (e.g., 33 training patients, etc.), other known/gold standard/truthed/reference image database, etc. A balanced training database can be created by duplication and image augmentation (e.g., rotation, translation, resizing, etc., of the image).); and using a classification dataset including a second set of training images that are augmented (para. 108, 111, 180, 181, and 189 of Tegzes).
Grady discloses extracting planes orthogonal to the centerline and identifying, using the segmentation model, an implantation site (para. 8-12 & 22 of Grady; finding a centerline of the aorta in said image volume based on said lumen voxel distances, constructing a series of 2-dimensional multiplanar reformatted (MFR) image planes orthogonal to this centerline, segmenting aortic cross sections in each said MPR image plane wherein an aortic wall is located in each MPR image, and constructing from said aortic wall locations a 3D model of the aorta. After the 3D model is constructed, stent planning is possible and the stage is set to compute rupture risk indicators such as wall stress (in conjunction with blood pressure readings).
Laster discloses training a medical device size classification model configured to classify the implantation site via machine learning using a classification dataset including a second set of training images to improve likelihood of the medical device size classification model to identify an appropriately-sized medical device to be implanted at the implantation site (para. 90 and 69 of Laster; a classification based on image data, or the results of an automated templating system may be provided to the predictive models 112. Information from imaging data, combined with the patient profile, may be used to provide improved estimates. The predictive models 112 may be trained using imaging data as well as the information in the patient profile. For example, a data set can be compiled that includes pre-operative imaging data for a set of patients and data indicating supplies, such as sizes of implants, used in the procedures for those patients. Based at least in part on the patterns of items used and corresponding image data, regression techniques and other training methods may be used to train the predictive models 112 to use imaging data as a factor in predicting which items are likely to be used for future patients.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Tegzes, Grady, and Laster within Imagawa.  The motivation for doing so would have been to detect an anatomy in an image (abstract of Tegzes), automatically analyze an aortic aneurysm (abstract of Grady), and to determine a level of inventory needed (para. 91 of Laster).
(B) Claim 11 differs from claim 1 by reciting “A non-transitory computer readable medium having a computer program stored thereon for determining which size medical device to implant in a patient, the computer program comprising instructions for causing one or more processors to…” (see para. 45-46 of Imagawa).
	The remainder of claim 11 repeats substantially similar limitations as claim 1, and is therefore rejected for the same reasons given above.


Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imagawa et al. (US 2014/0350350 A1), in view of Tegzes et al. (US 2018/0315188 A1), in view of Grady et al. (US 2008/0033302 A1), in view of Laster et al. (US 2017/0061375 A1), and further in view of Kassab et al. (US 2013/0184553 A1).
(A) Referring to claims 2 and 12, Imagawa discloses the patient's anatomy being an aorta (para. 3 of Imagawa).
Imagawa, Tegzes, Grady, and Laster do not expressly disclose the area of interest being a representation of an annulus of the aorta, and the size of the medical device being one of three sizes.
Kassab discloses the area of interest being a representation of an annulus of the aorta, and the size of the medical device being one of three sizes (para. 100 & 139 of Kassab).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Kassab within Imagawa, Tegzes, Grady, and Laster.  The motivation for doing so would have been to size the stent correctly (para. 5 of Kassab).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imagawa et al. (US 2014/0350350 A1), in view of Tegzes et al. (US 2018/0315188 A1), in view of Grady et al. (US 2008/0033302 A1), in view of Laster et al. (US 2017/0061375 A1), and further in view of Liao et al. (US 2012/0134553 A1).
(A) Referring to claim 3, Imagawa, Tegzes, Grady, and Laster do not disclose further comprising extracting features of the patient's anatomy from the representation of the patient's anatomy using a layer of the medical device size classification model.
	Liao discloses extracting features of the patient's anatomy from the representation of the patient's anatomy using a layer of the classification model (para. 52 of Liao).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Liao within Imagawa, Tegzes, Grady, and Laster.  The motivation for doing so would have been to identify a range of contrasted frames (para. 39 of Liao).
 (C) Claim 13 repeats substantially similar limitations as claim 3, and is therefore rejected for the same reasons given above.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imagawa et al. (US 2014/0350350 A1), in view of Tegzes et al. (US 2018/0315188 A1), in view of Grady et al. (US 2008/0033302 A1), in view of Laster et al. (US 2017/0061375 A1), in view of Liao et al. (US 2012/0134553 A1), and further in view of Kheradvar (US 2019/0015203 A1).
(A) Referring to claims 4 and 14, Imagawa discloses the patient's anatomy being an aorta (para. 3 of Imagawa).
Imagawa, Tegzes, Grady, Laster, and Liao do not disclose the extracted features including at least one of: a minimum radius of an annulus of the aorta, a maximum radius of the annulus, an area of the annulus, averages of a minimum radius and maximum radius of a plurality of layers near the annulus, a percentage of the annulus including calcium, and a length of an annulus centerline.
Kheradvar discloses the extracted features including at least one of: a minimum radius of an annulus of the aorta, a maximum radius of the annulus, an area of the annulus, averages of a minimum radius and maximum radius of a plurality of layers near the annulus, a percentage of the annulus including calcium, and a length of an annulus centerline (para. 41 of Kheradvar).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Kheradvar within Imagawa, Tegzes, Grady, Laster, and Liao.  The motivation for doing so would have been to enable accurate positioning and repositioning of the device during implantation to ensure valvular competency, and avoid paravalvular leakage and coronary ostia obstruction (para. 2 of Kheradvar).

Claims 6, 9, 16, 19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imagawa et al. (US 2014/0350350 A1), in view of Tegzes et al. (US 2018/0315188 A1), in view of Grady et al. (US 2008/0033302 A1), in view of Laster et al. (US 2017/0061375 A1), and further in view of Kiraly et al. (US 2018/0240233 A1)
(A) Referring to claim 6, Imagawa, Tegzes, Grady, and Laster do not disclose further comprising augmenting the second set of training images included in the classification dataset by randomly flipping, shifting, zooming and/or adding noise to the second set of training images included in the classification dataset.
	Kiraly discloses augmenting the second set of training images included in the classification dataset by randomly flipping, shifting, zooming and/or adding noise to the second set of training images included in the classification dataset (para. 27 of Kiraly).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Kiraly within Imagawa, Tegzes, Grady, and Laster.  The motivation for doing so would have been to increase robustness in the training (para. 27 of Kiraly).
 (B) Claim 16 repeats substantially similar limitations as claim 6, and is therefore rejected for the same reasons given above.
(C) Referring to claim 9, Imagawa, Tegzes, Grady, and Laster do not disclose further comprising augmenting the first set of training images included in the segmentation dataset by randomly flipping, shifting, zooming, and/or adding noise to the first set of training images included in the segmentation dataset.
	Kiraly discloses augmenting the first set of training images included in the segmentation dataset by randomly flipping, shifting, zooming, and/or adding noise to the first set of training images included in the segmentation dataset (para. 18 & 27 of Kiraly).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Kiraly within Imagawa, Tegzes, Grady, and Laster.  The motivation for doing so would have been to increase robustness in the training (para. 27 of Kiraly).

 (D) Claim 19 repeats substantially similar limitations as claim 9, and is therefore rejected for the same reasons given above.
(E) Referring to claims 21 and 22, Imagawa, Tegzes, Grady, and Laster do not disclose further comprising augmenting one or more of the first set or the second set of training images by applying Gaussian noise thereto and the computer program comprising instructions for causing the one or more processors to augment one or more of the first set or the second set of training images by applying Gaussian noise thereto.
	Kiraly discloses augmenting one or more of the first set or the second set of training images by applying Gaussian noise thereto and the computer program comprising instructions for causing the one or more processors to augment one or more of the first set or the second set of training images by applying Gaussian noise thereto (para. 13 & 27 of Kiraly).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Kiraly within Imagawa, Tegzes, Grady, and Laster.  The motivation for doing so would have been to increase robustness in the training (para. 27 of Kiraly).



Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imagawa et al. (US 2014/0350350 A1), in view of Tegzes et al. (US 2018/0315188 A1), in view of Grady et al. (US 2008/0033302 A1), in view of Laster et al. (US 2017/0061375 A1), and further in view of Pavlovskaia et al. (US 2009/0274350 A1).
(A) Referring to claim 7, Imagawa, Tegzes, Grady, and Laster do not disclose further comprising training the segmentation model using the segmentation dataset by: determining an intensity value for each voxel in each extracted plane of the segmentation dataset; aggregating, for each plane, the intensity values; and identifying local extrema among the aggregated intensity values.
	Pavlovskaia discloses training the segmentation model using the segmentation dataset by: determining an intensity value for each voxel in each extracted plane of the segmentation dataset; aggregating, for each plane, the intensity values; and identifying local extrema among the aggregated intensity values (para. 111, 112, 147, 148, 156, and 194 of Pavlovskaia).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Pavlovskaia within Imagawa, Tegzes, Grady, and Laster.  The motivation for doing so would have been to correct for errors (para. 148 of Pavlovskaia).
(B) Claim 17 repeats substantially similar limitations as claim 7, and is therefore rejected for the same reasons given above.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imagawa et al. (US 2014/0350350 A1), in view of Tegzes et al. (US 2018/0315188 A1), in view of Grady et al. (US 2008/0033302 A1), in view of Laster et al. (US 2017/0061375 A1), in view of Pavlovskaia et al. (US 2009/0274350 A1), and further in view of Watanabe et al. (US 2008/0085043 A1).
(A) Referring to claim 8, Imagawa, Tegzes, Grady, and Laster do not disclose wherein identifying local extrema comprises identifying a local minimum, the local minimum corresponding to an annulus.
	Pavlovkskaia discloses identifying a local minimum (para. 156, 184, and 194 of Pavlovskaia).
	Watanable discloses the local minimum corresponding to an annulus (para. 12, 13, and 18-20 of Watanabe).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Pavlovskaia and Watanabe within Imagawa, Tegzes, Grady, and Laster.  The motivation for doing so would have been to correct for errors (para. 148 of Pavlovskaia) and to find an optimal solution (para. 20 of Watanabe).
(B) Claim 18 repeats substantially similar limitations as claim 8, and is therefore rejected for the same reasons given above.



Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imagawa et al. (US 2014/0350350 A1), in view of Tegzes et al. (US 2018/0315188 A1), in view of Grady et al. (US 2008/0033302 A1), in view of Laster et al. (US 2017/0061375 A1), and further in view of Zhu et al. (US 2013/0301897 A1).
(A) Referring to claim 10, Imagawa, Tegzes, Grady, and Laster do not disclose further comprising preprocessing the plurality of images, the preprocessing including at least one of: scaling the plurality of images so the plurality of images are uniform and removing at least some portions of the plurality of images that do not include the representation of the patient's anatomy.
	Zhu discloses preprocessing the plurality of images, the preprocessing including at least one of: scaling the plurality of images so the plurality of images are uniform and removing at least some portions of the plurality of images that do not include the representation of the patient's anatomy (para. 23 of Zhu).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Zhu within Imagawa, Tegzes, Grady, and Laster.  The motivation for doing so would have been to remove static background (para. 23 of Zhu).
(B) Claim 20 repeats substantially similar limitations as claim 10, and is therefore rejected for the same reasons given above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 6, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686